                       Bellin & Associates LLC
                                    Attorneys--at—Law
                               50 Main Street, Suite 1000
                              White Plains, New York 10606
                                         Tel (914) 358-5345
                                         Fax (212) 571-0284


                                                     April 19, 2020

BY ECF
Hon. Peggy Kuo, U.S.M.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: Cunningham v. Big Think Capital Inc., 2:19 cv 638 (ILG) (PK)

Your Honor:

        I represent the plaintiff, Craig Cunningham (“Mr. Cunningham”), in the above-described
action against Defendant Big Think Capital Inc. (“Big Think”). I am writing this joint letter with
Big Think’s counsel pursuant to this Court’s April 14, 2021 order directing the parties to propose
a briefing schedule for Mr. Cunningham’s Motion to Amend the Complaint. The parties propose
that Mr. Cunningham’s opening papers be due by May 10, 2021, Big Think’s opposition papers
be due by June 1, 2021, and Mr. Cunningham’s reply papers be due by June 15, 2021.

                                                     Respectfully,


                                                     /s/ Aytan Y. Bellin
                                                     Aytan Y. Bellin, Esq.
